Exhibit 10.8


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.






CLINICAL AND COMMERCIAL MANUFACTURING
AND SUPPLY AGREEMENT




THIS CLINICAL AND COMMERCIAL MANUFACTURING AND SUPPLY AGREEMENT (this
“Agreement”) is made effective as of the 22nd day of December, 2010 (“Effective
Date”) by and between BAXTER ONCOLOGY GmbH, with an address at Kantstrasse 2,
33790 Halle / Westphalia, Germany (“Baxter”) and CELATOR PHARMACEUTICALS, INC.,
a Delaware corporation, having offices at 303B College Road East, Princeton, New
Jersey 08540 (“Celator”).


RECITALS


1.    Celator is among other pharmaceutical activities engaged in the
development of pharmaceutical products;


2.    Baxter is among other pharmaceutical activities engaged in the
formulation, filling, inspection, labeling and packaging of pharmaceutical
products for various pharmaceutical companies, including competitors of Celator
and Baxter;


3.    Celator and Baxter desire to have Baxter formulate, fill, inspect,
package, label, and test the pharmaceutical product, CPX-351, for Celator for
clinical and/or commercial use.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Celator and Baxter, hereinafter sometimes referred to as
“Party” or “Parties”, agree as follows:




Article 1, DEFINITIONS


1.1    As used in this Agreement, the following words and phrases shall have the
following meanings:


“Active Pharmaceutical Ingredient” or “API” shall collectively refer to
cytarabine and daunorubicin.


“Affiliate” shall mean any corporation or other business entity directly or
indirectly controlled by, controlling, or under common control with a Party or
its parent corporation, the term “control” (including, with correlative meaning,
the terms “controlled by,” “controlling” and “under common control with”) means:
(a) in the case of corporate entities, direct or indirect ownership of at least
fifty percent (50%) of shares of capital stock having the right to vote for the
election of directors, or (b) the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Party, whether through the ownership of voting securities, by contract or
otherwise, or such other relationship as, in fact, constitutes actual control.




1
CONFIDENTIAL



--------------------------------------------------------------------------------






“Annual Obligation” shall be defined as set forth in Article 4.


“Batch” shall mean a specific quantity of a Product comprising a number of Units
mutually agreed upon in writing between the Parties in the Product Master Plan,
and that (a) is intended to have uniform character and quality within specified
limits, and (b) is Produced according to a single manufacturing order during the
same cycle of Production.


“Baxter SOPs” shall mean Baxter’s Standard Operating Procedures relating to the
Product, which shall be reviewed and approved by Celator prior to entering into
the Product Master Plan. Celator shall have the right to access and inspect SOPs
during annual audits and may request and review specific SOPs at any time.


“Baxter-supplied Components” shall mean all Components other than
Celator-supplied Components.


“Celator-supplied Components” shall mean API, DSPC and DSPG supplied by Celator
to Baxter.


“Clinical Product” means vials of Product Produced by Baxter for clinical use by
Celator as set forth in a Product Master Plan.


“Celator Trademarks” shall mean the proprietary mark(s) for Product owned by
Celator.


“Commercial Product” means vials of Product Produced for commercial sale.


“Components” shall mean all components, including the Raw Materials and
Packaging Materials, used by Baxter in the Production of Product under this
Agreement. Components are listed in the Product Master Plan.


“Component Specifications” shall mean the specifications and testing to be
performed for the Components, as set forth in the Product Master Plan.


“Confidential Information” shall be defined as set forth in Article 18.


“Contract Year” shall be defined as (i) the calendar year in which Celator
obtains Regulatory Approval allowing the commercialization of Product in the
United States or Europe and (ii) each successive year of the Term.


“Current Good Manufacturing Practices” or “cGMP” shall mean (a) the good
manufacturing practices required by the Regulatory Authorities and set forth in
the applicable law, policies or guidelines, in effect at any time during the
term of this Agreement, for the Production and testing of pharmaceutical
materials as applied solely to Product.




2
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





“DSPC” shall mean the excipient, distearoylphosphatidyl choline.


“DSPG” shall mean the excipient, distearoylphosphatidyl glycerol.
  
“Effective Date” shall mean the date first set forth above.


“FDA” shall mean the United States Food and Drug Administration or any successor
entity thereto.


“FD&C Act” shall mean the United States Federal Food and Cosmetic Act, as
amended, or any corresponding Act in each jurisdiction.


“Firm Purchase Order” shall be defined as set forth in Section 4.4.


“Intellectual Property” shall mean ideas, concepts, discoveries, inventions,
developments, know-how, trade secrets, techniques, methodologies, modifications,
innovations, improvements, writings, documentation, data and rights (whether or
not protectable under state, federal or foreign patent, trademark, copyright or
similar laws) or the like, whether or not written or otherwise fixed in any form
or medium, regardless of the media on which contained and whether or not
patentable or copyrightable.


“Inventions” shall mean any inventions, discoveries, innovations, methods,
improvements, processes, techniques or other valuable developments, whether
patentable or copyrightable or not, relating to a Product, the API or their
manufacture, arising out of the performance of services under this Agreement by
Baxter and/or any use of either the Celator Intellectual Property and/or the
API. For the avoidance of doubt, Inventions include Process Inventions, as
defined below.


“Long Range Forecast” shall be defined as set forth in Section 4.2.


“Master Batch Record” or “MBR” shall mean, with respect to each Presentation of
Clinical Product or Commercial Product to be Produced hereunder, a formal set of
instructions for the Production of each Presentation of such Product. The MBR
shall be developed and maintained in Baxter’s standard format by Baxter, using
Celator’s master formula and technical support.


“Maximum Supply Obligation” shall mean Baxter’s supply obligation as set forth
in Article 4.


“NDA” shall mean the FDA-required New Drug Application (applicable for U.S.
production only).


“Packaging Materials” as used in this Agreement shall mean material employed in
the packaging of the Product, including the Baxter standard packaging material
for outer packaging used for transportation or shipment to a distributor.
Packaging Materials


3
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





are referred to as primary or secondary according to whether or not they are
intended to be in direct contact with the Product. All Packaging Materials are
listed in the Product Master Plan.


“Pick-Up Date” shall mean the date that Product is Released by Baxter to Celator
and made available to Celator or its designated carrier for pick-up at Baxter’s
facility.


“Presentation” shall mean the specific formula and Components for the Product.


“Process Inventions” shall mean any Inventions that are new manufacturing
technologies, methods, processes or techniques, or are improvements to existing
manufacturing technologies, methods, processes or techniques, and that are
broadly applicable to pharmaceutical products in general. For purposes of
clarity, Process Inventions shall not include such Inventions that (i) are
applicable only to Product and/or the API and/or (ii) require the use of Product
and/or the API.


“Produce” or “Production” shall mean the formulation, filling, packaging,
inspecting, labeling, and testing of Product by Baxter.


“Product” shall mean Clinical Product or Commercial Product, as the case may be,
and as further specified in the Product Master Plan.


“Product Master Plan” shall mean a written plan executed by the Parties in
conjunction with this Agreement relating to Product Produced hereunder, which
may include, without limitation, Product, Product Specifications, Components,
Component Specifications, Regulatory Authorities, the countries where such
Product will be used in clinical trials or sold commercially, Presentations, and
pricing for such Product Produced under this Agreement.


“Production Price” shall be defined as set forth in Section 5.1.


“Product Specifications” shall mean, with respect to Product, the specifications
and testing to be performed for the Raw Materials, the Product, and/or the
stability program that are set forth in Baxter’s SOPs and the Master Batch
Records. The Product Specifications include all tests that Baxter is required to
conduct or cause to be conducted as specified in the Product Master Plan. The
Product Specifications may be modified from time to time only by a written
agreement of Celator and Baxter.


“Purchase Order” shall mean written orders from Celator to Baxter which shall
specify (a) the quantity of Product ordered, (b) shipping instructions (e.g.,
choice of container, temperature requirements), (c) requested pick-up dates, and
(d) delivery destinations.


“Purchase Price” shall be defined as set forth in Section 5.1.




4
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





“Qualified Person” or “QP” shall mean the person designated by Directive
2001/83/EC Article 48-52.


“Quality Agreement” shall mean a written agreement executed by the Parties in
conjunction with this Agreement, under which the Parties allocate the
pharmaceutical responsibilities.


“Raw Materials” shall mean all materials used by Baxter in the Production of
Product under this Agreement with the exception of Packaging Materials. All Raw
Materials are listed in the Product Master Plan.


“Regulatory Approval” shall mean all authorizations by the appropriate
Regulatory Authority for use of Product in clinical trials and/or as necessary
for commercial sale in a jurisdiction, including without limitation, approval of
labeling, price, reimbursement and Production.


“Regulatory Authority” shall mean the FDA, the EMA, the BfArM in Germany and the
respective Regulatory Authorities in other European countries, in Japan, in
Canada and in such other jurisdictions as are set forth in the Product Master
Plan or any successor entity thereto.


“Released” or “Release” shall mean Baxter’s release to Celator of a Batch of
Product by a Baxter Qualified Person.


“Released Executed Batch Record” shall mean the completed batch record and
associated deviation reports, investigation reports, certificates of compliance
and certificates of analysis created for each Batch of Product as specified in
the Product Master Plan.


“Reservation Fees” shall be the fees payable by Celator for modification or
cancellation of a Firm Purchase Order as set forth in the Product Master Plan.


“Rolling Forecast” shall mean Celator’s projected requirements for Product for
each of the upcoming [*].


“Term” shall be defined as set forth in Section 8.1 of this Agreement


“Testing Standards and Procedures” shall mean, with respect to Product Produced
hereunder, the written standards and procedures for evaluating compliance with
the applicable Product Specifications, as mutually agreed upon in writing by
Celator and Baxter, and incorporated in the Product Master Plan.


“Unit” shall mean an individually packaged dose of a Product, including by way
of example only, vial, as specified in the Product Master Plan.






5
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Article 2, PRODUCT MASTER PLAN AND QUALITY AGREEMENT


2.1    Product Master Plan. For Clinical Product or Commercial Product to be
Produced by Baxter hereunder, the Parties have agreed in writing upon a Product
Master Plan. Baxter shall not be required to schedule any Production until a
Product Master Plan for such Product has been approved in writing by both Baxter
and Celator.


2.2    Quality Agreement. For the Production by Baxter hereunder, the Parties
have entered into a Quality Agreement to allocate and coordinate the
pharmaceutical responsibilities. The Parties agree that Production will not be
scheduled until a Quality Agreement has been signed by both Celator and Baxter.


2.3    Amendment. This Agreement, the Quality Agreement and the Product Master
Plan may be amended from time to time upon mutual written agreement of the
Parties. The Quality Agreement and the Product Master Plan shall be deemed to be
incorporated herein by reference and made an integral part of this Agreement. In
case of any inconsistencies between this Agreement and the Quality Agreement or
the Product Master Plan, the terms and provisions of the Quality Agreement shall
prevail for matters of quality and the terms and provisions of this Agreement
shall prevail for all other matters.


2.4    Effect of Failure to Execute Plans or Addendum. Failure to execute a
Quality Agreement or Product Master Plan with respect to the Product will not
relieve either Party of any obligation accruing with respect to such Product
prior to such failure to execute. In the event of such failure, if this
Agreement shall therefore be terminated, Celator shall reimburse Baxter for all
non-cancelable costs incurred by Baxter for work performed and Baxter-supplied
Components ordered with respect to such Product.
                


Article 3, PURCHASE AND SUPPLY OF PRODUCT


3.1    Agreement to Purchase and Supply. Pursuant to the terms and conditions of
this Agreement, Celator will purchase Product from Baxter in accordance with
Article 4, and Baxter shall Produce and deliver to Celator the Product in
accordance with Article 4 of this Agreement.


3.2    Reproduction, Rework or Reprocessing. If, during the Production of any
Batch of Product, any reprocessing, rework, reproduction, or change is required
in order to meet the Product Specifications, or if Celator requests any change
with respect to any matter set forth in the Product Master Plan, Baxter shall
conduct such reprocessing, rework, or reproduction and implement such change in
compliance with cGMP’s. Any reprocessing, rework, reproduction or change,
concerning compounding, aseptic filling, or capping must be approved in writing
by Celator prior to implementation unless immediate action is required. Celator
shall promptly reimburse Baxter for all costs and expenses incurred in
connection with such reprocessing, rework, reproduction, or change, except that
in the event that any such reprocessing, rework, reproduction, or change


6
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





results solely from Baxter’s failure to Produce Products according to Product
Requirements or Baxter’s negligence or willful misconduct, Baxter shall be
responsible for, and promptly reimburse Celator for, [*] in connection with such
reprocessing, rework, reproduction, or change.


3.3    Components. As set forth in the Product Master Plan, Celator shall
purchase and supply Celator-supplied Components which Celator, at its sole cost
and expense (including, without limitation, shipping costs), shall supply to
Baxter, in a timely manner, required to satisfy the terms of this Agreement.
Baxter shall procure, in a timely manner, and have available for Production of
Product Baxter-supplied Components, at its sole cost and expense (including,
without limitation, shipping costs), required to satisfy the terms of this
Agreement. On receipt of the Components, Baxter shall test such materials as set
forth in the Product Master Plan. If, notwithstanding such testing, Celator
determines to assert a claim against a supplier of a Baxter-supplied Component
because Celator discovers a defect in or adulteration of such Baxter-supplied
Component that was not discovered by Baxter, Baxter agrees to provide Celator
with all information regarding such Baxter-supplied Component and the supplier
thereof as Celator shall reasonably request and to cooperate with Celator in the
assertion of each such claim.


3.3.1    Vendor/Supplier Qualification. The responsibility for vendor/supplier
qualification is set forth in the Quality Agreement.


3.4    Importer of Record. In the event any material or equipment to be supplied
by Celator in accordance with the Product Master Plan is imported into Germany
for delivery to Baxter (“Imported Goods”), such Imported Goods shall be imported
DDP Halle/Künsebeck (Incoterms 2000). Celator shall be the “Importer of Record”
of such Imported Goods. As the Importer of Record, Celator shall be responsible
for all aspects of the Imported Goods including, without limitation (a) customs
and other regulatory clearance of Imported Goods, (b) payment of all tariffs,
duties, customs, fees, expenses and charges payable in connection with the
importation and delivery of the Imported Goods, and (c) keeping all records,
documents, correspondence and tracking information required by applicable laws,
rules and regulations arising out of or in connection with the importation or
delivery of the Imported Goods.


3.5    Storage


3.5.1    Product Storage. Baxter will store Product at its facility after
Product has been Released for up to thirty (30) calendar days free of charge.
After thirty (30) calendar days from the Product Release, Baxter may charge
storage fees as set forth in the Product Master Plan.


3.5.2    Third Party Storage. After the time frame set forth in Section 3.5.1,
Baxter shall be permitted to store Product in third party storage facilities
qualified by Baxter; such qualified facilities shall be at the discretion of
Baxter; provided however that, prior to storing any Product at a third party
storage facility, Baxter shall notify


7
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Celator in writing of Baxter’s intent to do so and shall provide the name of the
third party and the location of the storage facility.




Article 4, FORECASTS, ORDERS AND CAPACITY


4.1    Forecasts for Clinical Product. Commencing on the Effective Date of this
Agreement and prior to the tenth (10th) calendar day of each month thereafter,
Celator will provide Baxter in writing with a Rolling Forecast. The first [*]
months of the Rolling Forecast for Clinical Product shall be binding for the
Parties. It is understood by the Parties that forecasting of Clinical Product
requirements is difficult and unforeseen issues can occur; therefore, it is
understood that Baxter will use reasonable efforts to accommodate changes to the
first [*] months of the Rolling Forecast if able to do so. In the event that
Celator requests cancellation or rescheduling of a Firm Order for Production of
Clinical Product, Baxter shall use good faith efforts to fill the open capacity
resulting from the cancellation or rescheduling. In the event Baxter is unable
to fill such open capacity, Baxter may charge Celator a Reservation Fee as set
forth in the Product Master Plan.




4.2    Forecasts for Commercial Product. Commencing no less than [*] months
prior to the date of the Production of the first Batch of Commercial Product,
and prior to the first day of July of each year thereafter during the Term,
Celator will provide to Baxter in writing a forecast of Celator’s estimated
requirements for Commercial Product for each of the upcoming [*] years (the
“Long Range Forecast”). Commencing with the first regulatory filing for
marketing approval of the Product in any major market, and prior to the tenth
(10th) calendar day of each month thereafter, Celator will provide Baxter in
writing a Rolling Forecast of Celator’s estimated contract requirements for
Commercial Product. Baxter specifically agrees that such Long Range Forecasts
and Rolling Forecasts submitted by Celator will be for general planning purposes
only, and shall not be binding on either Party, except as provided below in
Section 4.3.




4.3    Annual Obligation for Commercial Product and Maximum Supply Obligation.
Celator shall be obligated, upon receiving Regulatory Approval of the Product in
the United States or Europe, to purchase from Baxter a minimum number of Batches
of Commercial Product in each calendar year during the Term of this Agreement
(the “Annual Obligation”) as set forth in Exhibit A, which Annual Obligation
shall be prorated for any partial calendar year. For any volume shortfall under
and below the contractual Annual Obligation, Celator will pay an indemnity per
Batch as set forth in the Product Master Plan. In any calendar year during the
Term of this Agreement, in no event shall Baxter be obligated to Produce more
than the number of Batches set forth in Exhibit B (“Maximum Supply Obligation”).
If changes (increase/decrease) in the annual order volume require changes in
equipment and/or process, Celator will cover the costs of such changes.




8
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





4.3.1    For any Contract Year following the last Contract Year identified in
Exhibits A and B or as further set forth in a Product Master Plan, no less than
[*] prior to the end of the last Contract Year, the Parties shall mutually agree
on Celator’s Annual Obligation and Baxter’s Maximum Supply Obligation for any
upcoming Contract Year(s) and such Annual Obligation and Maximum Supply
Obligation will be set forth in the Product Master Plan signed by both Parties.
In the event the Parties are unable to reach mutual agreement on an Annual
Obligation and/or Maximum Supply Obligation [*] prior to the end of the last
Contract Year, this Agreement shall terminate in accordance with Section 8.1 and
shall be subject to Section 8.4.
    
4.4    Purchase Orders. Celator shall submit Purchase Orders to Baxter covering
Celator’s purchases of Product pursuant to this Agreement. Celator shall not,
without the written consent of Baxter, designate a requested pick-up date in a
Purchase Order earlier than [*] months from the date Celator submits the
Purchase Order.


Baxter shall provide a confirmation of receipt of each Purchase Order setting
forth the Pick-Up Date that Baxter will meet and setting forth Baxter’s filling
date for such order within ten (10) business days of receiving Celator’s
Purchase Order. Upon sending of the confirmation, such Purchase Order shall
become a “Firm Purchase Order”.


If Baxter is unable to meet the requested pick-up date specified by Celator,
Baxter shall so notify Celator within ten (10) business days of receiving
Celator’s Purchase Order and provide to Celator an alternative Pick-Up date,
which shall not be more than [*] later than the initial requested pick-up date
designated by Celator in its Purchase Order.


In the event that Celator modifies or cancels a Firm Purchase Order without
Baxter’s written consent, Celator shall pay the Reservation Fees as set forth in
the Product Master Plan. To the extent of any conflict between Purchase Orders
submitted by Celator and this Agreement, this Agreement shall control.


Celator shall order full batches of Product on a single Purchase Order.


4.5    Component Delivery Delays. Timely delivery of Celator-supplied Components
shall mean that the respective Component and the documents required under the
Product Master Plan arrive at Baxter at least thirty (30) business days prior to
the scheduled manufacturing date of such Product, as determined by the date set
forth in the Firm Purchase Order. Notwithstanding anything in this Agreement to
the contrary, in the event that Baxter receives such Celator-supplied Components
and associated cGMP documents for the Production of Product from Celator less
than thirty (30) business days prior to the scheduled manufacturing date of such
Product, Baxter shall use commercially reasonable efforts to reschedule Batch
within [*] days after receipt. Baxter shall use good faith efforts to fill the
open capacity resulting from the rescheduling. In the


9
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





event Baxter is unable to fill such open capacity, Baxter may charge Celator a
Reservation Fee as set forth in the Product Master Plan.




Article 5, PRICE


5.1    Purchase Price. The Purchase Price of Product is the sum of the price to
be paid by Celator for the Production of Product (the “Production Price”) set
forth in the Product Master Plan and Baxter’s actual cost of Baxter-supplied
Components.


5.2    Production Price Adjustment for Commercial Product. Upon the first
anniversary of the Effective Date of this Agreement and on each anniversary
thereafter, Baxter shall adjust the Production Price of such Commercial Product
to reflect changes in Baxter’s actual costs since the date on which the
Production Price was last established, but in no event shall the Production
Price be increased by a percentage that exceeds the percentage change in the
Index of Producer Prices of Industrial Products during the previous twelve
(12)-month period, as published by the Federal Statistical Office of Germany
(www.destatis.de).




Article 6, SHIPMENT AND INVOICING


6.1    Delivery Terms. Product shall be delivered to Celator or to a location
designated by Celator in the Purchase Order EXW (Incoterms, 2000) Baxter’s
facility in Halle/Künsebeck, Westphalia, Germany freight collect, by a common
carrier designated by Celator in a Purchase Order. Celator shall procure, at its
cost, insurance covering damage or loss to the Product during shipping from
Baxter’s facility.


6.2    Subsequent Export. Celator agrees and represents that Celator is the
owner of the goods that are consigned to Baxter for contract manufacturing
services and warrants that Celator is responsible for any subsequent export or
re-export and will comply with all applicable laws and regulations relating to
the export or re-export, including the prohibition against unlawful
transshipments. Further, where such goods are destined for export or re-export,
Celator agrees and accepts that it shall act as the exporter of record, and
warrants that as the exporter of record, it will assume all attendant
responsibilities associated with the export or re-export, including obtaining
any necessary export licenses. Celator further agrees to defend Baxter against
any civil action, civil or criminal, private or public, in connection with the
subsequent export or re-export by Celator of the goods.


6.3    Foreign Corrupt Practices Act. Celator acknowledges it is not the agent
of Baxter and represents and warrants that it has not, and covenants that it
will not pay anything of value to any government employee in connection with the
sale of the Product.




10
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





6.4    Payment Terms. For Commercial and Clinical Product, Baxter will issue an
invoice for payment upon the date of Baxter’s disposition of the Batch. Payments
shall be made by wire transfer to a bank account specified by Baxter within [*]
days of the date of Baxter’s invoice by wire transfer to a bank account
specified by Baxter. Each invoice shall be payable by Celator in accordance with
the terms noted above. Celator is obliged to confirm to Baxter in writing the
receipt of the invoice without any delay. All prices quoted by Baxter, e.g., in
the Product Master Plan, shall be ex value added taxes and denominated in Euros.
Any payment due under this Agreement not received within the time noted above
shall bear interest of [*] per month on the outstanding balance compounded
monthly.


6.5    Default in Undisputed Payment Obligations. In addition to all other
remedies available to Baxter in the event of a Celator default, if Celator fails
to make any undisputed payment when due and payable hereunder, Baxter may refuse
all further Purchase Orders, refuse to Produce any Product until Celator’s
account is paid in full, modify the foregoing terms of payment, place the
account on a letter of credit basis, require full or partial payment in advance,
suspend deliveries of Product until Celator provides assurance of performance
reasonably satisfactory to Baxter, and/or take other reasonable means as Baxter
may determine. In the event Celator has a good faith dispute of an invoice
amount, Celator shall promptly notify Baxter within fifteen (15) days from the
date of invoice. Each Party agrees to use good faith efforts to resolve any
disputes of an invoice amount within thirty (30) days of notification of such
dispute.




Article 7, ACCEPTANCE OF PRODUCT


7.1    Product Conformity. Within fifteen (15) business days from the date of
shipment of Product to Celator or the receipt of the Released Executed Batch
Record, as defined in Product Master Plan, whichever is later, Celator shall
determine whether such Product and related documentation conforms to the Product
Specifications, Master Batch Record, and Baxter SOPs (collectively, the “Product
Requirements”); provided, however, that Celator shall have the right to revoke
acceptance if, within thirty (30) business days of receipt of the Batch, Celator
discovers a latent defect or adulteration not reasonably discoverable at time of
delivery.


7.1.1    If (a) any Product conforms to the Product Requirements, or (b) Celator
fails to notify Baxter in accordance with the procedures set forth in Section
7.1 that any Product does not conform to the Product Requirements, then Celator
shall be deemed to have accepted the Product and waived its right to revoke
acceptance.


7.1.2    If Celator believes Product does not conform to the Product
Requirements, it shall notify Baxter by telephone including a detailed
explanation of the non-conformity and shall confirm such notice in writing via
international courier service. Upon receipt of such notice, Baxter will
investigate such alleged non-conformity, and (i) if Baxter agrees such Product
is non-conforming, Baxter


11
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





and Celator will mutually determine a corrective action plan within sixty (60)
calendar days after receipt of Celator’s written notice of non-conformity, or
such additional time as is reasonably required if such investigation or plan
requires data from sources other than Celator or Baxter, or (ii) if Baxter
disagrees with Celator’s determination that the shipment of Product is
non-conforming, Baxter shall so notify Celator by telephone within a ten (10)
calendar day period and confirm such notice in writing by overnight delivery to
Celator.


7.1.3    If the Parties dispute whether Product is conforming or non-conforming
to the Product Requirements, the Product will be submitted to a mutually
acceptable laboratory or consultant for resolution, whose determination of
conformity or non-conformity, and the cause thereof of non-conformity, shall be
binding upon the Parties. Notwithstanding the foregoing, Celator may not release
a Batch of Product that Baxter has reasonably rejected in good faith. The costs
of such laboratory or consultant are to be borne by the Party whose
determination was incorrect.


7.2A    Remedies for Non-Conforming Clinical Product.


7.2.1A
Celator shall pay for all Clinical Product, including replacement Clinical
Product and the cost of the API therefor, except as specifically set forth in
Section 7.2.2A.



7.2.2A
In the event Baxter agrees that Clinical Product is non-conforming to the
Product Requirements, or the laboratory or consultant determines that such
Clinical Product is non-conforming, solely as a result of the negligence or
willful misconduct of Baxter, Baxter shall replace such non-conforming Clinical
Product within thirty (30) days assuming sufficient API is available or will be
provided by Celator at no charge to Baxter in due time to carry out the
Production. Baxter is not responsible for defects in Celator-supplied Components
including without limitation API.



7.2.3A
Notwithstanding anything to the contrary in the foregoing, Baxter shall have no
obligation to replace the non-conforming Clinical Product if the process
provided by Celator is not sufficient to Produce conforming Clinical Product.
Baxter agrees that a conclusion that the Celator-provided process is not
sufficient to Produce conforming Clinical Product cannot reasonably be made if
such process has previously resulted in conforming Clinical Product at Baxter.





12
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





7.2B    Remedies for Non-Conforming Commercial Product.


7.2.1B
Celator shall pay for all Commercial Product, including replacement Commercial
Product and the cost of the API therefor, except as specifically set forth in
Sections 7.2.2B and 7.2.3B.



7.2.2B
In the event Baxter agrees that Commercial Product is non-conforming to the
Product Requirements, or the laboratory or consultant determines that such
Commercial Product is non-conforming, Celator shall provide replacement API to
Baxter and Baxter shall replace such non-conforming Commercial Product as soon
as possible assuming sufficient API is available or will be provided by Celator
in due time to carry out the Production. Baxter is not responsible for
non-conforming Commercial Product that is caused by Celator-supplied Components
including without limitation API.



7.2.3B
In the event Baxter agrees that Commercial Product is non-conforming to Product
Requirements, or the laboratory or consultant determines that Commercial Product
is non-conforming to the Product Requirements solely as a result of the
negligence or willful misconduct of Baxter, Baxter shall (i) incur the cost of
Production of the replacement Commercial Product, and (ii) reimburse Celator for
its actual cost of Celator-supplied Components including without limitation the
API for the replacement Commercial Product, which cost shall not exceed [*].



7.2C    Disposal of Non-Conforming Product. All non-conforming Products shall be
returned to Baxter for disposal. If the non-conforming Product was solely due to
Baxter’s negligence or willful misconduct or solely due to Baxter’s breach of
its representations and warranties under this Agreement, Baxter shall be
responsible for the costs of disposal.


7.3    Exceptions. Production deviations and investigations which occur during
Production of Product and which do not cause the Production to be non-compliant
with cGMP or with Specifications shall not, in and of themselves, be deemed to
cause such Product to be non-conforming. Should the Parties disagree that a
Production deviation should be cause for rejection of Product, the Parties shall
agree to a mutually acceptable third party Qualified Person to make the
determination regarding disposition of the Batch.




13
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Article 8, TERM AND TERMINATION


8.1    Term. Unless terminated pursuant to Section 8.2 herein, this Agreement
shall commence on the Effective Date and will continue until the development and
clinical Production have been completed, as described in the Product Master Plan
for clinical Production, (the “Clinical Term”) and shall continue in effect
thereafter for commercial Production until such time as one Party provides at
least twenty-four (24) months’ prior written notice to the other Party of the
notifying Party’s determination to terminate this Agreement, which notice shall
specify the termination date (the “Commercial Term”). The Clinical Term and the
Commercial Term are collectively referred to as the “Term”.


8.1.1    Expiration of Term. In the event that first Regulatory Approval for
commercialization of Product in the United States or Europe is not obtained
within thirty-six (36) months from the date of last regulatory submission of
Product in the United States or Europe, then either Party shall have the right
to terminate this Agreement upon ninety (90) days notice if such notice is sent
no later than forty-eight months from the last date of regulatory submission.


8.2    Termination for Breach. Either Party may terminate this Agreement upon
the breach of any provision of this Agreement by the other Party if such breach
is not cured by the breaching Party within thirty (30) calendar days for
monetary defaults, and sixty (60) calendar days for non-monetary defaults, after
receipt by the breaching Party of written notice from the other Party of such
default. A monetary default shall be deemed to occur if an undisputed payment is
not made by the date such payment is due and payable under the terms of this
Agreement or the Product Master Plan. In the event of any termination for
breach, upon Celator’s request, any and all Celator-supplied Components held by
Baxter shall be made available for pick-up by Celator at Baxter’s facility.


8.3    Termination for Financial Matters. This Agreement may be terminated
immediately by either Party by giving the other Party written notice thereof in
the event such other Party makes a general assignment for the benefit of its
creditors, or proceedings of a case are commenced in any court of competent
jurisdiction by or against such Party seeking (a) such Party’s reorganization,
liquidation, dissolution, arrangement or winding up, or the composition or
readjustment of its debts, (b) the appointment of a receiver or trustee for or
over such Party’s property, or (c) similar relief in respect of such Party under
any law relating to bankruptcy, insolvency, reorganization, winding up or
composition or adjustment of debt, and such proceedings shall continue
undismissed, or an order with respect to the foregoing shall be entered and
continue unstated, for a period of more than ninety (90) days.


8.4    Non-cancelable Costs and Expenses. In the event of the termination of
this Agreement, except by Celator as a result of a breach by Baxter under
Section 8.2, Celator shall (a) reimburse Baxter for all Baxter-supplied
Components ordered prior to termination and not cancelable without cost to
Baxter or, if less, at Celator’s option shall


14
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





reimburse Baxter for the costs of cancellation, and (b) pay Baxter for any open
Firm Purchase Orders. Moreover, Celator agrees to purchase from Baxter at cost
all semi-finished and finished Products in stock. Baxter shall promptly deliver
to Celator, at Celator’s cost, all Components, semi-finished and finished
Products for which Celator reimburses Baxter pursuant to this Section 8.4.
Baxter shall use commercially reasonable efforts to mitigate the costs and
expenses of Celator under this Section 8.4. Celator shall make payment for all
expenses described in this Section 8.4 thirty (30) days after the invoice date,
which date shall not be earlier than the date of delivery of any related
materials to Celator.


8.5    Payment on Termination of Commercial Production. In addition to the costs
and expenses payable in Section 8.4, in the event of termination of this
Agreement, except by Celator as a result of a breach by Baxter under Section 8.2
or expiry of the Term of this Agreement, Celator shall pay Baxter (a) the
difference, if any, between the Production Price of Product actually ordered and
purchased by Celator in the calendar year in which termination occurs and, the
greater of the (i) Production Price of the Annual Obligation and (ii) Production
Price of the Annual Obligation, as defined in Section 4.3, in such calendar
year, (b) as liquidated damages and not as a penalty, [*] of the Production
Price of the Annual Obligation for the next succeeding calendar year after the
calendar year in which termination occurs.


8.6    Procedure in case of Expiry of Agreement. In the event the Agreement
expires pursuant to Section 8.1, Celator is obliged to buy from Baxter all
Baxter-supplied Components reasonably ordered by Baxter during the normal course
of business unless Baxter can reasonably use these materials otherwise.


8.7    Transfer of Technology.


8.7.1    On termination or expiration of this Agreement through any means and
for any reason, the right of Baxter to make Product hereunder shall terminate,
and except for termination by Baxter due to a breach by Celator under Section
8.2, Baxter shall reasonably cooperate with Celator by providing to Celator, at
Celator’s cost, copies or drafts of the following items, to the extent they
exist, within sixty (60) days of termination or expiration:


8.7.1.1 Baxter’s Manufacturing Batch Records for the Product;


8.7.1.2     Pertinent analytical reports, and manufacturing development and
validation reports of studies used to determine and justify the final
manufacturing process related to the Product; and


8.7.1.3    Any and all Celator-supplied Components in storage at Baxter which
shall be made available for pick-up by Celator at Baxter’s facility; and




15
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





[*]


8.8    Survival. Termination, expiration, cancellation or abandonment of this
Agreement through any means or for any reason, except as set forth in Section
13.1, shall be without prejudice to the rights and remedies of either Party with
respect to any antecedent breach of any of the provisions of this Agreement. The
provisions of Articles 12, 13, 14, 15, 16, 17 and 18 hereof, and such other
provisions of this Agreement that, by their terms, are intended to continue
beyond the Term of this Agreement, shall survive expiration or termination of
this Agreement.




Article 9, PRODUCTION OF PRODUCT


9.1    Production. Baxter shall Produce Product in accordance with cGMP and all
other applicable laws or regulations as set forth in the Product Master Plan. At
no additional cost and at times mutually agreed to by the Parties, Celator shall
have the right to have a representative of Celator in the facility to observe
Production.


9.2    Audits. Celator shall have the right to audit Baxter’s facilities to
determine compliance with (i) cGMP and (ii) applicable laws and regulations.
Such audits shall be scheduled at mutually agreeable times upon reasonable
advance written notice to Baxter. Except for the first audit under this
Agreement, audits shall be at Celator’s expense at one (1) audit every [*] with
the exception of any audits arising from a reasonable basis for concern (such as
Baxter’s compliance status) shall be at Baxter’s expense as detailed in Product
Master Plan. If Celator requests additional audits which are not due to Baxter’s
compliance status and Baxter agrees to such audits, Celator will incur fees as
reasonably determined by Baxter. Such fees shall be paid promptly upon
completion of such audits. In connection with performing such audits, Celator
shall comply with all reasonable rules and regulations promulgated by Baxter;
provided, however, that such rules and regulations shall not hinder Celator’s
ability to conduct the audits. All information disclosed or reviewed in such
inspections shall be deemed to be the property of Baxter and Baxter Confidential
Information.


9.3    Testing. Baxter shall test, or cause to be tested by third party testing
facilities qualified by Baxter, in accordance with the Product Specifications,
each Batch


16
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





of Product Produced pursuant to this Agreement before delivery to Celator. A
certificate of analysis for each Batch of Product delivered to Celator shall set
forth the items tested by Baxter, specifications and test results. Celator shall
assume full responsibility for final release of each Batch of the Product.


9.4    Stability Testing. At Celator’s expense, Baxter shall perform all
stability testing in compliance with the International Conference on
Harmonization for Registration of Pharmaceuticals for Human Use (ICH)
requirements performed on clinical, development, conformance and/or commercial
Production Batches of Product. Such testing shall be performed in accordance
with the procedures set out in the Product specific Baxter SOPs for the
stability protocol and Product Master Plan. Prior to any stability testing,
Celator shall have the right to review and approve the stability testing
protocol and Celator shall receive a summary report of the data generated from
the stability tests. All stability data shall be forwarded to Celator within
thirty (30) days of the scheduled test date.


9.5    Permits and Licenses. Celator shall have sole responsibility at its
expense for obtaining all permits and licenses necessary and required for use,
sale and / or distribution of Product Produced by Baxter hereunder. Baxter shall
be responsible at its expense to obtain and maintain all generally required
licenses required for it to carry out its development, regulatory and production
obligations hereunder.


9.6    Regulatory Requirements. Each Party promptly shall notify the other of
new regulatory requirements of which it becomes aware which are relevant to the
Production of a Product under this Agreement and which are required by an
applicable Regulatory Authority or other applicable laws or governmental
regulations, and the Parties shall confer with each other with respect to the
best means to comply with such requirements. Baxter shall have no obligation to
Produce Product in compliance with the explicit requirements of a Regulatory
Authority not specified in the Product Master Plan; provided that, if Celator
shall request Baxter to do so, the Parties shall confer with each other with
respect to such request.


9.7    Equipment Expenses. If Baxter is required by Celator to obtain
specialized equipment for use solely to Produce Product for Celator, the costs
of such equipment shall be paid by Celator, i.e., [*], including shipping and
insurance costs, plus VAT and reasonable installation costs. Baxter shall advise
Celator of the specialized equipment required for use solely to Produce Product
for Celator and the estimated costs associated with the purchase and
installation of such equipment. Such costs shall be agreed upon by the Parties
prior to Baxter ordering such equipment. Celator shall be invoiced for all
approved costs regarding the specialized equipment purchased by Baxter in
accordance with this Section 9.7, and Celator shall make payment therefor
promptly thereafter.


9.8    Ownership of Equipment. All specialized equipment supplied by or paid for
by Celator shall be Celator’s property and shall be used by Baxter only for the
Production of Product. This equipment is listed in the Product Master Plan. Upon
any


17
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





termination or expiration of this Agreement, Celator shall have the option of
either (i) taking custody of the specialized equipment supplied by or paid for
by it, or (ii) allowing Baxter to purchase such equipment by paying Celator the
then current fair market value of such equipment.


9.9    Records. Baxter shall, in accordance with applicable laws and as
reasonably requested by Celator, maintain complete cGMP production records and
reports relating to its activities performed in providing the services under
this Agreement (including, without limitation, keeping accurate records of the
manufacture, testing and packaging of the Products). Baxter shall provide
Celator with access to all such records at mutually agreeable times; provided,
however, that such access shall be required only during normal business hours
and with reasonable advance written notice. The Parties agree that Baxter shall
have no obligation to provide or disclose its financial records to Celator.


9.10    Celator Property. In accord with Baxter SOPs, Baxter shall properly use,
store, handle and maintain all Celator property, including but not limited to
Celator-supplied Components, equipment and Product, in Baxter’s custody or
control.


Article 10, REGULATORY


10.1    Regulatory Approvals. Celator will use commercially reasonable efforts
to pursue Regulatory Approval of marketing licenses for Clinical Product
Produced by Baxter hereunder. Celator will advise Baxter of document
requirements in support of filings and similar applications required of foreign
governments and agencies including amendments, license applications, supplements
and maintenance of such. Baxter will provide documents and assist Celator in
preparation of submissions to Regulatory Authorities designated by Celator in
support of Celator’s applications required of governments and licenses. All
regulatory submission preparation and maintenance performed by Baxter for
Celator shall be specified in the Product Master Plan. Prior to submission to
the Regulatory Authority, Celator will provide Baxter with a copy of the CMC
section for review and comment. A final copy of the CMC section will be provided
by Celator to Baxter upon submission to the Regulatory Authority. Upon
Regulatory Approval, Celator will notify Baxter within two (2) business days of
such approval and the anticipated date of Product launch to the market.


10.2    Regulatory Authority Inspections. At Celator’s request, Baxter will
authorize Regulatory Authorities to review related applications on Celator’s
behalf as set forth in the Quality Agreement. Celator shall bear the costs of
non-routine Regulatory Authority Inspection or inspections directly relating to
the Product as set forth in the Product Master Plan.






18
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Article 11, TRADEMARKS


11.1    Celator grants to Baxter a non-exclusive, royalty free license to use
Celator Trademarks for the sole purpose of allowing Baxter to fulfill its
responsibilities under this Agreement. Such license shall not be transferable in
whole or in part.


11.2    Celator shall be solely responsible for selecting, registering and
enforcing Celator Trademarks used to identify the Product and, except as set
forth in Section 11.1, shall have sole and exclusive rights in such Celator
Trademarks.




Article 12, REPRESENTATIONS AND WARRANTIES


12.1    Mutual Representations. Each Party hereby represents and warrants to the
other Party that (a) the person executing this Agreement on behalf of such Party
is legally authorized to execute this Agreement; (b) this Agreement is legal and
valid and the obligations binding upon such Party enforceable by its terms; and
(c) the execution, delivery and performance of this Agreement does not conflict
with any agreement, instrument or understanding, oral or written, to which such
Party may be bound, nor violate any law or regulation of any court, governmental
body or administrative or other agency having jurisdiction over it.


12.2    Baxter Warranty. Baxter represents and warrants that it shall Produce
all Product in accordance with cGMP and, that all Commercial Product shall meet
Product Specifications. Baxter represents and warrants that it has obtained (or
will obtain prior to Producing Product), and will remain in compliance with
during the Term of this Agreement, all permits, licenses and other
authorizations (the “Permits”) which are required under laws and regulations
applicable to the Production only of Product as specified in the Product Master
Plan; provided, however, Baxter shall have no obligation to obtain Permits
relating to the sale, marketing, distribution or use of Product or with respect
to the labeling of Product. Baxter makes no representation or warranty with
respect to the sale, marketing, distribution or use of API, Product or to
printed materials specified by Celator or its consignee.


12.3    Disclaimer of Warranties. Except for those warranties set forth in
Sections 12.1 and 12.2 of this Agreement, Baxter makes no warranties, written,
oral, express or implied, with respect to Product or the Production of Product.
ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THE
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT HEREBY ARE DISCLAIMED BY BAXTER. NO WARRANTIES OF BAXTER MAY BE
CHANGED EXCEPT IN WRITING AND SIGNED BY A DULY AUTHORIZED REPRESENTATIVE OF
BAXTER. Celator accepts Product subject to the terms hereof.


12.4    Celator Warranties. Celator warrants that (a) it has the right to give
Baxter any information provided by Celator hereunder, and that Baxter has the
right to


19
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





use such information for the Production of Product, and (b) Celator has no
knowledge of any (i) patents or other intellectual property rights that would be
infringed by Baxter’s Production of Product under this Agreement, or (ii)
proprietary rights of third parties which would be violated by Baxter’s
performance hereunder, and (c) Celator has obtained (or will obtain prior to
producing the Product), and will maintain, update and remain in compliance with
all permits, licenses and other authorizations during the Term of this
Agreement, which are required under federal, state and local law, rules and
regulations applicable to the Production, use and sale of the Product. Celator
warrants that the API provided to Baxter hereunder will (1) conform to the API
specifications and (2) not be adulterated or misbranded within the meaning of
the FD&C Act. Celator will use and promote the Product in a manner not
inconsistent with its regulatory filings and approvals.


12.5    FD&C Act Matters. Baxter represents and covenants as of the date of this
Agreement and continuously during the term of this Agreement that it is not
debarred pursuant to Section 335(a) or 335(b) of the FD&C Act. Baxter represents
that it has not been debarred under the Act in the past five (5) years. Baxter
will not employ or use the services of any person or entity to perform the
Production of Product who is debarred under the Act or to Baxter’s knowledge has
engaged in activities that could lead to being debarred under the Act.




Article 13, LIABILITY AND WAIVER OF SUBROGATION


13.1    Limitation of Liability. Celator’s sole and exclusive remedies for
breach of this Agreement are limited to those remedies set forth in Article 7,
8, 13.2.1, 14, and 16. Except as expressly provided in this Agreement, under no
circumstances shall either Party be liable for loss of use or profits or other
collateral, special, consequential or other damages, losses, or expenses,
including but not limited to the cost of cover, in connection with or by reason
of the Production and delivery of Product under this Agreement whether such
claims are founded in tort or contract. The foregoing constitutes the sole and
exclusive remedy of Celator and the sole and exclusive liability of Baxter. As
permitted by the applicable laws, under no circumstances shall Baxter’s
aggregate liability to Celator, including but not limited to third party claims,
exceed the following: [*]. All claims for breach or default under this Agreement
shall be brought within two (2) years after the cause of action incurred or
shall be deemed waived.


13.2    Waiver of Subrogation. Except to the extent expressly set forth herein,
all Baxter-supplied Components and equipment owned and used by Baxter in the
Production of Product (collectively, the “Baxter Property”) shall at all times
remain the property of Baxter until delivery of Product as specified under
Section 6.1 and Baxter assumes risk of loss for such Baxter Property. Baxter
hereby waives any and all rights of recovery against Celator and its Affiliates,
and against any of their respective directors,


20
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





officers, employees, agents or representatives, for any loss or damage to Baxter
Property to the extent the loss or damage is covered or could be covered by
insurance on the Baxter Property (whether or not such insurance is described in
this Agreement). Celator assumes all risk of loss for all Celator equipment used
in Production, Celator-supplied Components and all Product (collectively, the
“Celator Property”) except as provided in Section 13.2.1. Celator hereby waives
any and all rights of recovery against Baxter and its Affiliates, and against
any of their respective directors, officers, employees, agents or
representatives, for any loss or damage to the Celator Property to the extent
the loss or damage is covered or could be covered by insurance on the Celator
Property (whether or not such insurance is described in this Agreement).


13.2.1    Reimbursement for Lost or Damaged Celator Property In the event of
loss or damage of a Celator-supplied Component or Product that does not occur
during Production, if such loss or damage is solely due to Baxter’s negligence
or willful misconduct, Baxter shall reimburse Celator for its actual
out-of-pocket costs for the lost or damaged Celator-supplied Components or
Product, at the amount(s) set forth in the Product Master Plan, provided,
however, that such reimbursement for any Celator-supplied Components will not
exceed [*]. In the event of loss or damage of Celator equipment used by Baxter,
which damage or loss is solely due to Baxter’s negligence or willful misconduct,
Baxter shall promptly replace or repair such equipment [*].




Article 14, INDEMNIFICATION


14.1    Celator Indemnification. Celator shall indemnify, defend and hold
harmless Baxter and its Affiliates and any of their respective directors,
officers, employees, subcontractors and agents (collectively “Indemnified Baxter
Parties”) from and against any and all liabilities, obligations, penalties,
claims, judgments, demands, actions, disbursements of any kind and nature,
suits, losses damages, costs and expenses (including, without limitation,
reasonable attorney’s fees) arising out of or in connection with property damage
or personal injury (including without limitation death) of third parties
(collectively “Claims”) in connection with (a) Celator’s transport, storage,
promotion, labeling, marketing, distribution, use or sale of Product, (b)
Celator’s negligence or willful misconduct, (c) Celator’s breach of this
Agreement, or (d) any claim that the use, sale, Production, marketing or
distribution of Product by Baxter or Celator violates the patent, trademark,
copyright or other proprietary rights of any third party, except if any of the
foregoing (a) or (d) is caused solely by the negligence or willful misconduct of
any of the Indemnified Baxter Parties or [*].


14.2    Baxter Indemnification. Baxter shall indemnify, defend and hold harmless
Celator and its Affiliates and any of their respective directors, officers,
employees, subcontractors and agents (collectively the “Indemnified Celator
Parties”)


21
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





from and against any and all liabilities, obligations, penalties, claims,
judgments, demands, actions, disbursements of any kind and nature, suits,
losses, damages, costs and expenses (including, without limitation, reasonable
attorney’s fees) arising out of or in connection with property damage or
personal injury (including without limitation death) of third parties
(collectively, the “Claims”) resulting solely from Baxter’s negligence or
willful misconduct [*].


14.3    Indemnitee Obligations. A Party which intends to claim indemnification
under this Article 14 (the “Indemnitee”) shall promptly notify the other Party
(the “Indemnitor”) in writing of any action, claim or other matter in respect of
which the Indemnitee or any of its Affiliates, or any of their respective
directors, officers, employees, subcontractors, or agents, intend to claim such
indemnification; provided, however, that failure to provide such notice within a
reasonable period of time shall not relieve the Indemnitor of any of its
obligations hereunder except to the extent the Indemnitor is prejudiced by such
failure. The Indemnitee shall permit, and shall cause its Affiliates, and their
respective directors, officers, employees, subcontractors and agents to permit,
the Indemnitor, at its discretion, to settle any such action, claim or other
matter, and the Indemnitee agrees to the complete control of such defense or
settlement by the Indemnitor. Notwithstanding the foregoing, the Indemnitor
shall not enter into any settlement that would adversely affect the Indemnitee’s
rights hereunder, or impose any obligations on the Indemnitee in addition to
those set forth herein, in order for it to exercise such rights, without
Indemnitee’s prior written consent, which shall not be unreasonably withheld or
delayed. No such action, claim or other matter shall be settled by the
Indemnitor without the prior written consent of the Indemnitee, which shall not
be unreasonably withheld or delayed. The Indemnitee, its Affiliates, and their
respective directors, officers, employees, subcontractors and agents shall fully
cooperate with the Indemnitor and its legal representatives in the investigation
and defense of any action, claim or other matter covered by the indemnification
obligations of this Article 14. The Indemnitee shall have the right, but not the
obligation, to be represented in such defense by counsel of its own selection
and at its own expense.




Article 15, INSURANCE


15.1    Celator Insurance. Celator shall procure and maintain, during the Term
of this Agreement and for a period one (1) year beyond the expiration date of
Product, Commercial General Liability Insurance, including without limitation,
Product Liability and Contractual Liability coverage (the “Celator Insurance”).
Celator Insurance shall cover amounts not less than 10,000,000 € (ten million
EURO) combined single limit and shall be with an insurance carrier reasonably
acceptable to Baxter. Baxter shall be named as an additional insured on Celator
Insurance and Celator promptly shall deliver a certificate of Celator Insurance
and endorsement of additional insured to Baxter evidencing such coverage. If
Celator fails to furnish such certificates or endorsements, or if at any time
during the Term of this Agreement Baxter is notified of the cancellation or
lapse of Celator Insurance, and Celator fails to rectify the same within fifteen
(15) calendar days after notice from Baxter, in addition to all other remedies
available to


22
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Baxter hereunder, Baxter, at its option, may terminate this Agreement. Any
deductible and/or self insurance retention shall be the sole responsibility of
Celator.


15.2    Baxter Insurance. Baxter acknowledges and agrees that during the Term of
this Agreement it shall maintain adequate insurance and/or a self-insurance
program for liability insurance, including products liability and contractual
liability insurance, to cover Baxter’s obligations under this Agreement,
including but not limited to those set forth in Section 14.2 of this Agreement.
Baxter shall provide Celator with evidence of such insurance and/or
self-insurance program, upon Celator’s request.


15.3    No Limitation. In no event will the liability of either Party be limited
to that which is recoverable by insurance.




Article 16, COMPLAINTS, RECALL OF PRODUCT


16.1    Complaints. In case Celator or Baxter receives complaints regarding
Products which require Baxter to perform any investigations or conduct tests,
Celator agrees to reimburse Baxter for any costs incurred in connection with
such complaints. Notwithstanding the foregoing, in the event of a complaint
regarding Commercial Product, if the Product is non-conforming solely due to the
negligence or willful misconduct of Baxter, such investigations or tests to be
performed by Baxter shall be at Baxter’s expense.


16.2    Recalls. In the event Celator shall be required to recall any Product
because such Product may violate local, state or federal laws or regulations,
the laws or regulations of any applicable foreign government or agency or the
Product Specifications, or in the event that Celator elects to institute a
voluntary recall, Product withdrawal or field correction, Celator shall be
responsible for coordinating such recall. Celator promptly shall notify Baxter
if any Product is the subject of a recall and provide Baxter with a copy of all
documents relating to such recall. Baxter shall cooperate with Celator in
connection with any recall, at Celator’s expense. Celator shall be responsible
for all of the costs and expenses of such recall, withdrawal or field
correction. With respect to Commercial Product, if the recall, withdrawal or
field correction arises solely from the negligence or willful misconduct of
Baxter [*]. Furthermore, in the event of any Product recall where the recall is
necessitated solely due to the negligence or willful misconduct of Baxter [*].








23
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Article 17, INTELLECTUAL PROPERTY


17.1    Existing Intellectual Property. Except as the Parties may otherwise
expressly agree in writing, each Party shall continue to own its existing
patents, trademarks, copyrights, trade secrets and other intellectual property,
without conferring any interests therein on the other Party. Without limiting
the generality of the preceding sentence, Celator shall retain all right, title
and interest arising under the applicable laws, rules and regulations in and to
all Drug Products, labeling and trademarks associated therewith (collectively,
“Celator’s Intellectual Property”). Neither Baxter nor any third party shall
acquire any right, title or interest in Celator Intellectual Property by virtue
of this Agreement or otherwise, except to the extent expressly provided herein.


17.2    Individually Owned Inventions. Except as the Parties may otherwise agree
in writing, all Inventions (as defined herein) which are conceived, reduced to
practice, or created by a Party in the course of performing its obligations
under this Agreement shall be solely owned and subject to use and exploitation
by the inventing Party without a duty to account to the other Party.


17.3    Product-Related Inventions. Celator and Baxter each acknowledge and
agree that all rights, title and interest in and to any Inventions, as between
the Parties, shall be owned by Celator, except for Process Inventions, which
shall be owned by Baxter and subject to the restrictions, licenses and
conditions set forth in Section 17.4 below.


17.4    Process Inventions. The Parties agree that such Process Inventions shall
be owned by Baxter and subject to the restrictions and conditions set forth in
this Section 17.4. Specifically, Baxter grants to Celator a non-exclusive,
paid-up, royalty-free, irrevocable worldwide license to Process Inventions, with
the right of Celator or any of its sub-licensees to sublicense such Process
Inventions, for the manufacturing of the Product.


17.5    Disclaimer. Except as otherwise expressly provided herein, nothing
contained in this Agreement shall be construed or interpreted, either expressly
or by implication, or otherwise, as: (i) a grant, transfer or other conveyance
by either Party to the other of any right, title, license or other interest of
any kind in any of its Inventions or other intellectual property, (ii) creating
an obligation on the part of either Party to make any such grant, transfer or
other conveyance or (iii) requiring either Party to participate with the other
Party in any cooperative development program or project of any kind or to
continue with any such program or project.


17.6    Rights in Intellectual Property. The Party owning any Intellectual
Property shall have the worldwide right to control the drafting, filing,
prosecution and maintenance of patents covering the Inventions relating to such
Intellectual Property, including decisions about the countries in which to file
patent applications. Patent costs associated with the patent activities
described in this Section shall be borne by the sole


24
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





owner. Each Party will cooperate with the other Party in the filing and
prosecution of patent applications. Such cooperation will include, but not be
limited to, furnishing supporting data and affidavits for the prosecution of
patent applications and completing and signing forms needed for the prosecution,
assignment and maintenance of patent applications.


17.7    Confidentiality of Intellectual Property. Intellectual Property shall be
deemed to be the Confidential Information of the Party owning such Intellectual
Property. The protection of each Party’s Confidential Information is described
in Article 18. Any disclosure of information by one Party to the other under the
provisions of this Article 18 shall be treated as the disclosing Party’s
Confidential Information under this Agreement. It shall be the responsibility of
the Party preparing a patent application to obtain the written permission of the
other Party to use or disclose the other Party’s Confidential Information in the
patent application before the application is filed and for other disclosures
made during the prosecution of the patent application.




Article 18, CONFIDENTIAL INFORMATION, NONDISCLOSURE AND PUBLICITY


18.1    Definition. “Confidential Information” means: (a) all information
related to the Product, CPX-351, including, without limitation, documentation,
drawings, designs and specifications; (b) all information related to Baxter’s
contract manufacturing services, technologies and operations; (c) any non-public
information of a party, including, without limitation, any information relating
to a party’s technology, techniques, know-how, research, designs, finances,
accounts, procurement requirements, manufacturing, customer lists, business
forecasts and marketing plans disclosed in connection with this Agreement;
provided, however, that such information of a Party that is disclosed in writing
or electronically is designated as “Confidential” or “Proprietary” at the time
of disclosure, in the covering letter or transmission or otherwise, or that if
disclosed orally, is identified as “Confidential” or “Proprietary” at the time
of disclosure and confirmed as such in a writing sent by the disclosing party to
the receiving party within thirty (30) days of any such disclosure; and (d) the
specific terms and pricing of this Agreement (including any Product transfer
prices). Notwithstanding the foregoing, any Confidential Information disclosed
by visual observation during a tour, site visit or audit of either Party’s or
any of its Affiliates laboratories, manufacturing plants or other facilities
shall automatically be deemed Confidential Information for purposes of this
Agreement.


18.2    Exclusions. The obligations in Section 18.3 will not apply to the extent
that it can be demonstrated that any Confidential Information: (a) is or becomes
generally known to the public through no fault of or breach of this Agreement by
the receiving party; (b) was rightfully in the receiving party’s possession at
the time of disclosure, without an obligation of confidentiality; (c) is
independently developed by the receiving party without use of the disclosing
party’s Confidential Information; or (d) is rightfully obtained by the receiving
party from a third party without restriction on use or disclosure.




25
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





18.3    Obligations. Each Party agrees not to use the other Party’s Confidential
Information, except as necessary for the performance of this Agreement, and
shall not disclose such Confidential Information to any third party, except to
those of its directors, officers, employees, consultants, contractors, agents,
lawyers, accountants or other professional advisors and subcontractors and those
of its Affiliates (“Representatives”) who need to know such Confidential
Information for the performance of this Agreement or as otherwise expressly
permitted in this Agreement, provided that each such Representative is subject
to a written agreement that includes binding use and disclosure restrictions
that are at least as protective as those set forth herein. Each Party will use
all reasonable efforts to maintain the confidentiality of the other Party’s
Confidential Information in its possession or control, but in no event less than
the efforts that it ordinarily uses with respect to its own confidential
information of similar nature and importance. The foregoing obligations will not
restrict either Party from: (i) disclosing Confidential Information pursuant to
the order or requirement of a court, administrative agency, or other
governmental body, provided that the Party required to make such disclosure
gives reasonable notice to the other party to enable it to contest such order or
requirement; (ii) disclosing the terms of this Agreement, in confidence, to its
business and legal advisors or to investors or lenders that are engaged in
active due diligence regarding a financing of such Party; or (iii) disclosing
the terms of this Agreement, in confidence, to potential partners or acquirers
that are engaged in active due diligence regarding a transaction involving,
among other things, the Product, except for those parties competitive to Baxter
identified in Exhibit C, which disclosure will require the approval of Baxter,
which approval shall not be unreasonably withheld.


18.4    Limitation of Disclosure. The Parties agree that, except as otherwise
may be required by applicable laws, regulations, rules or orders, including
without limitation the rules and regulations, and except as may be authorized in
Section 18.4 and unless otherwise agreed in the Agreement, no information
concerning this Agreement and the transactions contemplated herein shall be made
public by either Party without the prior written consent of the other.


18.5    Publicity and SEC Filings. The Parties agree that the public
announcement of the execution of this Agreement shall be by only one or more
press releases mutually agreed to by the Parties. The failure of a Party to
return a draft of a press release with its proposed amendments or modifications
to such press release to the other Party within five (5) days of such Party’s
receipt of such press release shall be deemed as such Party’s approval of such
press release as received by such Party. Each Party agrees that it shall
cooperate fully and in a timely manner with the other with respect to all
disclosures to the Securities and Exchange Commission or any other governmental
or regulatory agencies, including requests for confidential treatment of
Confidential Information of either Party included in any such disclosure.


18.6    Duration of Confidentiality. All obligations of confidentiality and
non-use imposed upon the Parties under this Agreement shall expire five (5)
years after the expiration or earlier termination of this Agreement.




26
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





18.7    Other Initiatives. It is understood that Baxter may have present or
future initiatives, including initiatives with third parties, involving products
or processes that compete with or are similar to the Product Produced under this
Agreement. Accordingly, Celator acknowledges that nothing in this Agreement
shall be construed as a representation or inference by either Party that it will
not develop for itself, or produce for others products or implement processes
that compete with the Product or are similar, provided that Confidential
Information is not used in breach of this Agreement.


18.8    Prior Mutual Confidentiality Agreement. The Parties acknowledge the
existence of a Mutual Confidentiality Agreement, as further amended, entered
into by and between Celator and Baxter effective May 14, 2008 (collectively, the
“CDA”). The Parties agree that any Confidential Information exchanged prior to
the Effective Date of this Agreement shall be governed by the CDA, and any
Confidential Information exchanged on or after the Effective Date of this
Agreement, shall be governed by this Article 18.




Article 19, FORCE MAJEURE


19.1    Subject to the provisions of Section 16.2 of this Agreement, any delay
in the performance of any of the duties or obligations of either Party hereto
(except with respect to the payment of monies due) caused by an event outside
the affected Party’s reasonable control shall not be deemed a breach of this
Agreement, and unless provided to the contrary herein, the time required for
performance shall be extended for a period equal to the period of such delay.
Such events shall include without limitation, acts of God; acts of public
enemies; insurrections; riots; terrorist actions; injunctions; embargoes; labor
disputes, including strikes, lockouts, job actions, or boycotts; fires;
explosions; floods; shortages of material, Components or energy; delays in the
delivery of Components; Product recalls or withdrawals; acts or orders of any
government or agency thereof or of Regulatory Authority; and other unforeseeable
causes beyond the reasonable control and without the fault or negligence of the
Party so affected. The Party so affected shall give prompt notice to the other
Party of such cause and a good faith estimate of the continuing effect of the
force majeure condition and duration of the affected Party’s nonperformance, and
shall take whatever reasonable steps are necessary or appropriate to relieve the
effect of such causes as rapidly as possible. If the period of nonperformance by
Baxter because of Baxter force majeure conditions exceeds one hundred eighty
(180) calendar days, Celator may terminate this Agreement by written notice to
Baxter. If the period of nonperformance by Celator because of Celator force
majeure conditions exceeds one hundred eighty (180) calendar days, Baxter may
terminate this Agreement by written notice to Celator.






27
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Article 20, NOTICES


20.1    All notices hereunder shall be delivered by facsimile (confirmed by
international courier service), to the following address of the respective
Parties:


If to Celator:
Celator Pharmaceuticals, Inc.
 
303B College Road East
 
Princeton, NJ 08540
 
Attn:
Donna Cabral-Lilly, Ph.D.,
 
 
Head of Pharmaceutical Development
 
Fax No.
(609) 243-0202
 
Telephone No.
(609) 243-6216
 
 
 
 
With a copy to:
Duane Morris LLP
 
30 South 17th Street
 
Philadelphia, PA 19103-4196
 
Attn:
Kathleen M. Shay
 
Fax No.
(215) 689-4382
 
Telephone No.
(215) 979-1210
 
 
 
 
If to Baxter:
Baxter Oncology GmbH
 
Kantstr. 2
 
33790 Halle / Westfalen
 
Germany
 
Attn:
Associate Director, Contract Manufacturing
 
 
and Business Development
 
Fax No.
+49 5201 711 1880
 
Telephone No.
+49 5201 711 1864
 
 
 
 
With a copy to:
Baxter Germany
 
Edisonstr. 4
 
85719 Unterschleißheim
 
Germany
 
Attn:
Legal Counsel
 
Fax No.
+49 89 31701 547
 
Telephone No.
+49 89 31701 285



Notices shall be effective on the day following the date of transmission if sent
by facsimile, and on the second business day following the date of delivery to
the overnight delivery service if sent by overnight delivery. A Party may change
its address listed above by notice to the other Party given in accordance with
this Section.


28
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Article 21, APPLICABLE LAW


21.1    This Agreement is being delivered and executed in Germany. In any action
brought regarding the validity, construction and enforcement of this Agreement,
it shall be governed in all respects by the substantive and procedural laws of
Germany, without regard to the principles of conflict of laws. The courts of New
York, U.S.A., shall have personal jurisdiction over the Parties hereto in all
matters arising hereunder.




Article 22, ASSIGNMENT


22.1    Neither Party shall assign this Agreement or any part hereof or any
interest herein to any third party (or use any subcontractor) without the prior
written approval of the other Party, which shall not be unreasonably withheld.
Either Party may assign this Agreement to one of its Affiliates without approval
of the other Party; provided, however, that such assignment shall not relieve
the assigning Party of responsibility for the performance of its obligations
hereunder. Notwithstanding anything to the contrary set forth above: (a) no
consent shall be required in the case of a transfer by Baxter in a transaction
involving the merger, consolidation, or sale of all or substantially all of the
assets of Baxter, and (b) in the case of a transfer by Celator in transaction
involving the merger, consolidation, or sale of all or substantially all of the
assets of Celator and such transaction relates to the line of business to which
the product relates; provided, however, in each case the permitted assignee(s)
shall assume all obligations of its assignor under this Agreement and such
assignment shall not relieve the assigning Party of responsibility for the
performance of its obligations hereunder, unless the Parties agree to such
relief.




Article 23, SUCCESSORS AND ASSIGNS


23.1    This Agreement shall be binding upon and shall inure to the benefit of
the Parties hereto, their successors and permitted assigns.




Article 24, ENTIRE AGREEMENT


24.1    This Agreement including the Agreements listed in Sections 2.1 and 2.2
and the Mutual Confidentiality Agreement signed by Celator and Baxter Healthcare
Corporation (an Affiliate of Baxter Oncology GmbH) and effective on May 14, 2008
constitutes the entire agreement between the Parties concerning the subject
matter hereof and supersedes all written or oral prior agreements or
understandings with respect thereto.






29
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Article 25, SEVERABILITY


25.1    If any term or provision of this Agreement shall for any reason be
deemed to be invalid or unenforceable, such term or provision shall be construed
in such a way as to make it valid and enforceable to the maximum extent
possible. Any invalidity or unenforceability of any term or provision of this
Agreement shall attach only to such term or provision and shall not affect or
render invalid or unenforceable any other term or provision of this Agreement.




Article 26, WAIVER AND MODIFICATION OF AGREEMENT


26.1    No waiver or modification of any of the terms of this Agreement shall be
valid unless in writing and signed by both Parties hereto. Failure by either
Party to enforce any rights under this Agreement shall not be construed as a
waiver of such rights nor shall a waiver by either Party in one or more
instances be construed as constituting a continuing waiver or as a waiver in
other instances.




Article 27, INDEPENDENT CONTRACTOR


27.1    Both Parties shall act as an independent contractor for the other Party
in providing the services required hereunder and shall not be considered an
agent of, or joint venturer with, the other Party.




Article 28, COUNTERPARTS; METHOD OF TRANSMISSION


28.1    This Agreement may be executed by the Parties on separate counterparts
and exchanged by facsimile or other electronic transmission, which counterparts,
when so delivered shall each be deemed to be an original and both counterparts,
taken together, shall constitute one and the same agreement.
(Signature page to follow)


30
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this Clinical and Commercial
Manufacturing and Supply Agreement to be signed by their duly authorized
representatives as of the Effective Date.




BAXTER ONCOLOGY GmbH
 
CELATOR PHARMACEUTICALS, INC.
 
 
 
 
 
By:
/s/ Brik V. Eyre
 
By:
/s/ Scott T. Jackson
Name:
Brik Eyre
 
Name:
Scott T. Jackson
Title:
General Manager BioPharma Solutions
 
Title:
Chief Executive Officer







31
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





EXHIBIT A
CELATOR’S ANNUAL OBLIGATION


Contract Year
One Market Approval
(U.S. or Europe)
Two Market Approvals
(U.S. and Europe)
Contract Year One
[*]
[*]
Contract Year Two
[*]
[*]
Contract Year Three
[*]
[*]
Contract Year Four
[*]
[*]



Note: For any Contract Year(s) after Contract Year Four, the parties will
mutually agree upon an Annual Obligation for any such additional Contract Years
as set forth in Section 4.3.1.


32
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





EXHIBIT B
BAXTER’S MAXIMUM SUPPLY OBLIGATION


Contract Year(s)
One Market Approval
(U.S. or Europe)
Two Market Approvals
(U.S. and Europe)
 
 
 
Contract Year One
[*]
[*]
Contract Year Two
[*]
[*]
Contract Year Three
[*]
[*]
Contract Year Four
[*]
[*]



Note: For any Contract Year after Contract Year Four, the parties will mutually
agree upon Baxter’s Maximum Supply Obligation for any such additional Contract
Years as set forth in Section 4.3.1.


33
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





EXHIBIT C
PARTIES COMPETITIVE TO BAXTER




Hospira One 2 One
Vetter Pharma International GmbH
Ben Venue Laboratories
Patheon Inc.
Catalent Pharma Solutions Inc.
DSM Pharmaceuticals, Inc.
HollisterStier Contract Manufacturing
Oso BioPharmaceutical Manufacturing LLC
Althea Technologies Inc.
Fresenius Kabi AG
Cook Incorporated
Teva-PharmaChemie
Pierre Fabre Medicament Production
BSP Pharmaceuticals srl
NextPharma Technologies
GP Pharm.




34
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.